UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

              -against-                                                ORDER

    JOSHUA OLIVO,                                                 19 Cr. 738 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Olivo is charged with conspiracy to distribute and possess with intent

to distribute 500 grams and more of methamphetamine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A) (Indictment (Dkt. No. 8) Count One); using, carrying, and possessing a firearm

during and in relation to the drug trafficking crime charged in Count One, in violation of 18

U.S.C. §§ 942(c)(1)(a)(i), (c)(2) (id. Count Two); and conspiracy to traffic in firearms, in

violation of 18 U.S.C. § 922(a)(1)(A) (id. Count Three).

               Olivo was arrested and presented before Magistrate Judge Robert W. Lehrburger

on September 27, 2019. (See Dkt. No. 4) He was ordered detained on grounds of danger to the

community. (Id.) Olivo now seeks release on bail. 1 (Mar. 23, 2020 Def. Ltr. (Dkt. No. 23))

The Government opposes his request. (Mar. 25, 2020 Govt. Ltr. (Dkt. No. 25)) Trial is currently

scheduled for May 11, 2020. (Jan. 2, 2020 Order (Dkt. No. 15))

I.      LEGAL STANDARDS

               The Bail Reform Act, 18 U.S.C. § 3142(g) directs that the Court consider the

following factors in determining whether pretrial release is appropriate:

        (1) the nature and circumstances of the offense charged, including whether
            the offense is a crime of violence, a violation of section 1591, a Federal crime
1
  Olivo has consented to having his bail application decided on the papers, and has waived his
right to a hearing. See Dkt. No. 28.
            of terrorism, or involves a minor victim or a controlled substance, firearm,
            explosive, or destructive device;

       (2) the weight of the evidence against the [defendant];

       (3) the history and characteristics of the [defendant], including . . . the
           [defendant’s] character, physical and mental condition, family ties,
           employment, financial resources, length of residence in the community,
           community ties, past conduct, history relating to drug or alcohol abuse,
           criminal history, and record concerning appearance at court
           proceedings; . . . and

       (4) the nature and seriousness of the danger to any person or the community that
           would be posed by the defendant’s release . . . .

18 U.S.C. § 3142(g).

               In order for a defendant to be detained pending trial, the Government must

demonstrate (1) by a preponderance of the evidence, that there is no condition or combination of

conditions that will ensure the defendant’s return to court, or (2) by clear and convincing

evidence, that there is no condition or combination of conditions that will reasonably assure the

safety of the community.

II.    THE PARTIES’ ARGUMENTS

       A.      Defendant Olivo

               Olivo incorporates by reference arguments made by his co-defendant Pierre

Greene. (Mar. 23, 2020 Def. Ltr. (Dkt. No. 23) at 1) Greene argues that he should be released

because (1) the Metropolitan Correction Center (“MCC”), where he is housed, “presents

tremendous health risks to those who operate the facility and the inmates who are housed there,”

given the coronavirus pandemic; and (2) “the MCC has repeatedly proven that it is unable to

protect the health and safety of the individuals in its custody.” (Mar. 22, 2020 Def. Ltr. (Dkt.

No. 21) at 3, 5) In an April 4, 2020 letter, Olivo states that “already-abysmal conditions at the




                                                 2
MCC . . . have deteriorated even further,” with “at least four confirmed positive cases of

COVID-19 at the MCC. . . .” (Apr. 4, 2020 Def. Ltr. (Dkt. No. 28) at 1)

               Olivo also argues that “he poses neither a risk of flight nor . . . a danger to the

public. . . .” (Mar. 23, 2020 Def. Ltr. (Dkt. No. 23) at 1) As to risk of flight, Olivo asserts that

he “is supported by a large family network.” (Id.) With respect to danger to the community,

Olivo states that “[o]ther than a 2011 misdemeanor conviction, [he] has no other criminal

record.” (Id.) Olivo further states that he “expect[s] to plead guilty pursuant to a plea agreement

to violating 21 U.S.C. 814 (b)(1)(B) – a non-violent, drug offense.” (Id.)

               As to a bail package, Olivo proposes “conditions [] including home

incarceration.” (Id.)

       B.      The Government

               The Government opposes Olivo’s application for pretrial release, arguing that (1)

Olivo poses a danger to the community and a serious risk of flight; and (2) the conditions at the

MCC do not warrant his release. (Mar. 25, 2020 Govt. Ltr. (Dkt. No. 25) at 5-8)

               The Government argues that Olivo “introduc[ed] loaded handguns into narcotics

transactions[,] [which] presents a clear danger to the community, as do the methamphetamines.”

(Id. at 7) The Government further argues that the “evidence [against Olivo] is overwhelming,”

and that he “face[s] significant criminal exposure[,] . . . [which] provides a strong incentive not

to appear.” (Id.) The Government also notes that Olivo has a conviction for “possession of a

forged instrument.” (Id. at 8)

               As to the risk Olivo faces in the MCC as a result of the coronavirus pandemic, the

Government notes that “the BOP and MCC have in place a plan to address all potential health

issues,” and that Olivo is not at high risk of severe illness from contracting the virus. (Id. at 5)



                                                  3
III.    BAIL REFORM ACT ANALYSIS

        A.     Nature of the Offenses Charged

               Defendant Olivo is charged with (1) conspiracy to distribute and possess with

intent to distribute 500 grams and more of methamphetamine; (2) using, carrying, and possessing

a firearm during and in relation to that drug conspiracy; and (3) conspiracy to traffic in firearms.

(Indictment (Dkt. No. 8), Counts One, Two, Three)

               According to the Complaint, on twenty-one occasions between January 9, 2019

and September 19, 2019, Olivo sold a total of 4,976 methamphetamine pills to an undercover

officer. 2 Each transaction was video recorded. (Cmplt. (Dkt. No. 1) at 4)

               On February 26, 2019, Olivo sold fifty methamphetamine pills to an undercover

officer. During that transaction, Olivo described Greene as his “brother,” and stated that Greene

“travels to Georgia to obtain narcotics and occasionally, firearms.” (Cmplt. (Dkt. No. 1) at 3-4)

The undercover gave Olivo $320 as a “down payment on a firearm.” (Id. at 4) Olivo later told

the undercover that Greene would be travelling to Georgia for Mother’s Day and would bring

back a firearm. (Id. at 5)

               On May 8, 2019, Olivo sold the undercover 161 methamphetamine pills and told

the undercover that his “brother” would be returning from Georgia with more pills and “‘at least

one gun.’” (Id.)

               On May 14, 2019 – two days after Mother’s Day – Olivo provided the undercover

with 500 methamphetamine pills and two loaded handguns. Greene drove Olivo to the meeting.

(Id.)




2
  Olivo and Greene marketed the methamphetamine they sold as ecstasy. (Mar. 25, 2020 Govt.
Ltr. (Dkt. No. 25) at 1)
                                                 4
               On July 17, 2019, Olivo met with the undercover officer, said that he would

retrieve pills from his “brother’s girlfriend’s apartment,” and then entered the building where

Greene’s girlfriend – co-defendant Magaly Robledo – resides. Olivo returned to the undercover

with 157 methamphetamine pills, which he sold to the undercover. (Id. at 5-6)

               On July 24, 2019, Olivo told the undercover that his “brother” would be returning

to Georgia to acquire more drugs and firearms. (Id. at 6)

               While selling methamphetamine pills to the undercover officer on August 16,

2019, Olivo provided the undercover with Greene’s telephone number. (Id.) Greene later

exchanged text messages with the undercover officer in which he indicated that he “expected to

have additional firearms to sell by around September 13, 2019.” (Id. at 6-7)

               Olivo, Greene, and Robledo were arrested on September 27, 2019. That same

day, the Government executed a search warrant at Robledo’s residence. Officers recovered more

than a kilogram of methamphetamine in a safe in Robledo’s bedroom. (Mar. 25, 2020 Govt. Ltr.

(Dkt. No. 25) at 2)

               The Government describes Olivo as the “primary narcotics and firearms

distributor” of the conspiracy, and notes that he “personally sold . . . narcotics and weapons,

including two handguns[,] to a customer who was an undercover police officer.” (Mar. 25, 2020

Govt. Ltr. (Dkt. No. 25) at 1)

               Olivo is charged with three offenses involving large-scale narcotics trafficking,

the use of firearms in connection with narcotics trafficking, and trafficking in firearms. He faces

a mandatory minimum sentence of ten years’ imprisonment on the drug charge, and a mandatory




                                                 5
consecutive sentence of five years’ imprisonment on the Section 924(c) charge. 3 Because of the

drug conspiracy and Section 924(c) charges pending against Olivo, there is a presumption under

18 U.S.C. § 3142(e)(3) 4 that no condition or combination of conditions will ensure Olivo’s

return to court and the safety of the community.

       B.      Weight of the Evidence

               As to the weight of the evidence against Olivo, it is overwhelming. The

Government has video evidence of Olivo selling methamphetamine to an undercover officer on

twenty-one separate occasions. On one such occasion, Olivo sold the undercover officer two

loaded handguns in addition to 500 methamphetamine pills. The Government’s proof also

includes more than a kilogram of methamphetamine that was recovered from Robledo’s

residence on the day of Olivo’s arrest. (Id. at 1-2)

       C.      History and Characteristics of the Defendant

               Olivo is 31 years old and was born and raised in New York. Other than a year

spent with his mother in Maryland, and four years in Georgia during college, Olivo has spent his

entire life in New York City. Olivo’s father, brother and co-defendant Pierre Greene, aunt and

four cousins reside in New York. Olivo is single but has two children, ages 7 years and 10

months old, from two separate relationships.



3
  The parties have engaged in plea discussions, and Olivo has accepted the Government’s offer
of a (b)(1)(B) drug count, and a stipulated Guidelines range of 108 to 135 months’ imprisonment.
(Apr. 4, 2020 Def. Ltr. (Dkt. No. 30)) Olivo’s plea to this count – which has not yet been taken –
would subject him to a five year mandatory minimum sentence.
4
  18 U.S.C. § 3142(e)(3): “Subject to rebuttal by the person, it shall be presumed that no
condition or combination of conditions will reasonably assure the appearance of the person as
required and the safety of the community if the judicial officer finds that there is probable cause
to believe that the person committed –
    (A) an offense for which a maximum term of imprisonment of ten years or more is prescribed
         in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . ;
    (B) an offense under section 924(c) . . . of this title. . . .”
                                                   6
               Olivo has worked briefly unloading trucks, at Key Food stocking shelves, and at

Macy’s and Tesmo Entertainment. He is financially supported by his family. (PTS Rpt.)

               As to criminal record, Olivo has a 2011 misdemeanor conviction for possession of

a forged instrument in the third degree. A bench warrant was issued in that case. (Id.)

         D.    Risk of Flight and Danger to the Community

               Given Olivo’s family ties and longtime residence in New York City, and his

minor criminal record, the Government has not demonstrated by a preponderance of the evidence

that there is no condition or combination of conditions that can ensure the Defendant’s return to

court.

               As to danger to the community, the Government must establish by “clear and

convincing evidence” that there is no condition or combination of conditions that will ensure the

safety of the community if the Defendant is released. That standard is met here, and Olivo has

not rebutted the presumption that detention is appropriate. See 18 U.S.C. § 3142(e)(3)(A).

               There is overwhelming and unchallenged evidence here that Olivo was involved

in the large-scale distribution of methamphetamine, and in the sale of firearms. That evidence

includes video-recorded undercover buys of both methamphetamine and handguns, and more

than a kilogram of methamphetamine seized from the home Olivo was seen entering during a

drug transaction. Given that Olivo and his brother Pierre Greene sold drugs and guns together

out of Greene’s girlfriend’s apartment, there is little reason to believe that home confinement or

family suasion could ensure the safety of the community.

               Olivo contends, however, that the COVID-19 pandemic and conditions at the

MCC justify his release. But Olivo is not elderly – he is 31 years old – and he does not have any

reported underlying health conditions that would put him at a higher risk of contracting COVID-



                                                 7
19. Acknowledging the risk that the virus presents in an incarceratory setting, that risk does not

– at this time – outweigh the danger that Olivo presents to the community.

                                         CONCLUSION

               The Government has met its burden of demonstrating that there is no condition or

combination of conditions that can ensure the safety of the community if Olivo is released on

bail. Accordingly, he will remain detained pending trial or plea. The Court is cognizant of the

risk to inmates presented by the current COVID-19 crisis, however. See Federal Defenders of

New York, Inc. v. Federal Bureau of Prisons, No. 19-1778, slip op. at 26-27 (2d Cir. Mar. 20,

2020). Accordingly, Olivo’s application for pretrial release is denied without prejudice to

renewal in the event circumstances materially change.

Dated: New York, New York
       April 6, 2020




                                                 8
